Citation Nr: 0401680	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-01 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
as secondary to service-connected right orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1980 to July 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied service connection 
for a psychological disorder (depressive disorder and an 
obsessive-compulsive disorder) as secondary to service-
connected right orchiectomy.  The veteran entered notice of 
disagreement with this decision in June 2001; the RO issued a 
statement of the case in January 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in February 2002. 

The Board notes that the issue of entitlement to an increased 
rating for status post right testicular torsion with 
orchiectomy was withdrawn from appellate review in January 
2003.  Review of the record, however, reveals a matter which 
must be brought to the RO's attention.  In the text of an 
October 1999 rating decision, the veteran's service-connected 
disability was noted to be both noncompensable and 10 percent 
disabling.  The disability rating of 10 percent was 
apparently retained, despite a change in rating criteria.  
Nevertheless, the rating sheet reflects a noncompensable 
evaluation, along with entitlement to special monthly 
compensation due to anatomical loss of a creative organ.  The 
June 2001 rating decision on appeal also reflects a 
noncompensable evaluation and entitlement to special monthly 
compensation.  The RO should take appropriate action to 
correct any error in this regard.


FINDINGS OF FACT

1.  In light of the grant of service connection for an 
obsessive-compulsive disorder, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating the service connection claim. 

2.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether his currently 
diagnosed disability of obsessive-compulsive disorder is 
etiologically related to his service-connected right 
orchiectomy. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, obsessive-compulsive disorder is proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for service connection for a psychiatric disorder as 
secondary to service-connected right orchiectomy.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim for VA 
compensation benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) 
(West 2002). 

II.  Service Connection for a Psychiatric Disorder

The veteran contends that his currently diagnosed obsessive-
compulsive disorder is etiologically related to his service-
connected right orchiectomy.  The veteran notes that he was 
seen in service for a psychiatric disorder, characterized 
during service as an "anxiety disorder."  He contends that 
the orchiectomy in service caused his psychiatric disorder 
manifested in service to develop into a "chronic" disorder.  
He submitted favorable private medical opinion evidence that 
relates his currently diagnosed obsessive-compulsive disorder 
to his in-service orchiectomy.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board has reviewed of all the lay and medical evidence of 
record, whether or not specifically identified in this 
decision.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim is in relative 
equipoise on the question of whether his currently diagnosed 
disability of obsessive-compulsive disorder is etiologically 
related to his service-connected right orchiectomy.  

The evidence weighing against the veteran's claim for service 
connection for a psychiatric disorder includes a history of 
obsessive-compulsive symptoms since age 15, or a 21 year 
history of obsessive compulsive disorder during private 
examination in May 1998; in-service diagnoses of psychiatric 
symptoms as situational anxiety associated with post-
operative complaints of pain rather than an acquired 
psychiatric disorder; a March 1996 VA psychological statement 
that recent research suggested that obsessive-compulsive 
disorders had at least a partial biological basis, and that 
the evidence indicated that the instability and threat of 
violence during the veteran's childhood and adolescence 
"contributed in large part to his experience of pervasive 
anxiety and subjective distress"; portions of a medical 
article (received in June 2001) to the effect that obsessive-
compulsive disorder began from one-third to one-half the time 
during childhood, and that genes played a role in the 
development of this disorder; and a June 2001 VA examination 
report that reflects Axis I diagnoses of obsessive-compulsive 
disorder and depressive disorder with atypical features, with 
a psychiatric opinion that it is "not at least as likely as 
not that [the veteran's] current mental disorder is related 
to anatomical loss of testes."  The VA examiner did not 
state the bases for this opinion. 

The evidence weighing in favor of the veteran's claim for 
service connection for a psychiatric disorder includes the 
fact that, following an in-service right orchiectomy,  the 
veteran experienced in-service psychiatric symptomatology 
that included anxiety and unexplained complaints of non-
localized inguinal pain; the veteran's testimony at a 
Physical Evaluation Board hearing in October 1984 that he 
experienced trouble sleeping at night, anxiety, lack of 
concentration, worry and fear over loss of a testicle, and 
felt like he had not recovered emotionally from the 
operation; a lay statement from the veteran's wife to the 
effect that the veteran underwent a "personality change" 
during service that included fear, depression, and anxiety, 
and he experienced post-service psychiatric symptomatology 
that included depression and dependence; the veteran's lay 
statements to the effect that soon after a right orchiectomy 
he began feeling apprehensive and inadequate; portions of a 
medical article (received in June 2001) to the effect that 
obsessive-compulsive disorder tended to be underdiagnosed, 
involving an average of nine years of treatment before an 
accurate diagnosis, that it took an average of 17 years to 
obtain treatment for obsessive-compulsive disorder, and 
people with obsessive-compulsive disorder may be secretive 
about their symptoms; and an August 2001 medical etiology 
opinion by a private consulting psychiatrist, licensed 
clinical professional counselor, and mental health counselor 
that the veteran had suffered from increasingly severe 
anxiety symptoms over a period of years that had gone from 
generalized anxiety to situational anxiety to panic disorder 
with agoraphobia, culminating in obsessive-compulsive 
disorder, and an opinion that the removal of the veteran's 
right testicle during service "was a significant and 
triggering event which caused his anxiety to become more 
acute and develop into a chronic condition."   

When the favorable evidence is weighed against the 
unfavorable evidence, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise on 
the question of whether his currently diagnosed disability of 
obsessive-compulsive disorder is etiologically related to his 
service-connected right orchiectomy.  The evidence of record 
includes VA psychiatric opinions that weigh in favor of and 
against the veteran's claim for secondary service connection.  
For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that secondary 
service connection for obsessive-compulsive disorder is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310.  


ORDER

Secondary service connection for obsessive-compulsive 
disorder is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



